                   IN THE UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                         )
                                                        )
 v.                                                     )               Case No. 2:20-CR-65
                                                        )
 EMORY Q. JACKSON.                                      )

         JOINT NOTICE REGARDING OUTSTANDING EVIDENTIARY ISSUES

        After conferring regarding the issues presented by Defendant in his Motion to Exclude Prior

 and/or Other Acts (Doc. 23) and the government’s response thereto (Doc. 33), the government and

 Defendant, by and through the undersigned counsel, hereby agree as follows:

        1. Defendant will stipulate that, prior to August 7, 2020, Defendant had been convicted of

 a crime punishable by imprisonment for a term exceeding one year.

        a. Given Defendant’s stipulation, the parties agree that any reference to Defendant’s specific

 prior convictions shall be excluded from evidence at the trial of this matter.

        b. The parties agree the fact that the confidential informant, Melissa Gunter, knew on the day

 of Defendant’s arrest that Defendant is a convicted felon is admissible, but any evidence in that

 regard shall be strictly limited in accordance with paragraph 1.a. herein above.

        c. Notwithstanding paragraph 1.a. herein above, if Defendant chooses to testify at trial, at that

 time, a determination will be made by the Court as to what prior conviction(s) of Defendant, if any,

 can be used for impeachment purposes upon application of Fed. R. Evid. 609.

        2. The parties agree that any testimony by law enforcement officers or any other witness that

 she/he has knowledge of or a belief that Defendant sells or has previously sold narcotics of any

 variety shall be excluded from evidence at the trial of this matter. Any similar statement shall be

 redacted from any document to be offered into evidence. The audio of Officer Jeff Legault’s body




Case 2:20-cr-00065-JRG-CRW Document 55 Filed 12/22/20 Page 1 of 4 PageID #: 207
 camera video shall be edited by the government to mute the audio at 4:20-4:23.

         3. Until the District Judge rules on the objects to the Report and Recommendation, the parties

 reserve discussion of and the right to present to the Court any evidentiary issues arising from

 particular questions, answers, and/or statements made by Defendant and/or law enforcement officers

 during their interview of Defendant at the police headquarters. If the District Judge overrules the

 government’s objects to the Report and Recommendation, the video of the interview, testimony

 regarding the interview, and testimony regarding any particular questions/answers/statements made

 during the interview shall be excluded from evidence at the trial of this matter.

         4. Until the District Judge rules on the objects to the Report and Recommendation, the parties

 reserve discussion of and the right to present to the Court any evidentiary issues arising from

 particular questions, answers, and/or statements made by Defendant and/or law enforcement officers

 at the scene of the investigation (i.e., roadside after the vehicle in which Defendant was traveling was

 stopped by law enforcement officers). If the District Judge overrules the government’s objects to the

 Report and Recommendation, testimony regarding any particular questions/answers/statements made

 at such time and place shall be excluded; Officer Jeff Legault’s body camera video shall be edited

 by the government at the following locations: 8:27-11:30, 11:51-12:03, 16:16-16:20, and

 30:56-31:16; and Officer Mike Barron’s body camera video shall be edited by the government at the

 following locations: 3:56-11:59 and 15:32-15:40. As to editing the body camera footage, the parties

 agree that in some instances simply muting the audio will suffice, and in other instances a complete

 deletion of the audio and video will be necessary (those portions have been italicized and

 underlined).

         5. The parties agree any evidence regarding the prospect that the tires in the back of the

 confidential informant’s truck might have been be stolen shall be excluded from evidence at the trial



Case 2:20-cr-00065-JRG-CRW Document 55 Filed 12/22/20 Page 2 of 4 PageID #: 208
 of this matter. Officer Jeff Legault’s body camera video shall be edited by the government to mute

 the audio at 32:33-33:34 and 34:09-34:49.

        6. The parties remain in dispute as to the admissibility of the fact that Defendant had

 outstanding warrants for his arrest when the vehicle in which Defendant was traveling was stopped

 by law enforcement officers. Thus, this evidentiary issue must be resolved by the Court. However,

 the parties agree the nature of the outstanding charges (shoplifting/criminal trespass) should be

 excluded from evidence at the trial of this matter. The outstanding warrants were mentioned in the

 law enforcement officers’ affidavits in both state and federal court. The issue is also mention at

 5:21-5:27 of Officer Jeff Legault’s body camera video and at 4:39-4:45 of Officer Mike Barron’s

 body camera video.

        7. The parties agree that the drug paraphernalia in Defendant’s possession should be excluded

 from evidence at the trial of this matter.

        a. The drug paraphernalia can be clearly seen and is discussed in Officer Jeff Legault’s body

 camera video at 5:28-6:59 and in Officer Mike Barron’s body camera video at 3:55-4:15. The body

 camera footage shall be edited by the government to deleted both the audio and video at these

 locations.

        b. The drug paraphernalia can also be seen but is not discussed in numerous other portions

 of both body camera videos. The drug paraphernalia is visible in Officer Jeff Legault’s body camera

 video at 5:28-6:59, 7:28-7:29, 7:39-7:40, 14:11-14:12, 15:11, 15:36-16:06, 16:22-16:23, and

 16:31-the end. The instances in Officer Barron’s body camera video are at 6:02-10:44, 12:10-12:11,

 12:49, 13:52-13:58, 15:08-15:10, 15:39-15:41, and 16:14-the end. The body camera videos shall be

 edited by the government so as to blur/obscure the drug paraphernalia at said locations.

        8. The parties agree that any evidence regarding Defendant’s possession and use of



Case 2:20-cr-00065-JRG-CRW Document 55 Filed 12/22/20 Page 3 of 4 PageID #: 209
 methamphetamine at police headquarters shall be excluded from evidence at the trial of this matter.

        Respectfully submitted this the 22nd day of December, 2020.

                                                      J. DOUGLAS OVERBEY,
                                                      United States Attorney


                                                      By: s/KATERI L. DAHL
                                                      _______________________________________
                                                      KATERI L. DAHL
                                                      Special Assistant U.S. Attorney
                                                      D.C. BAR #: 888241224
                                                      220 West Depot Street, Ste. 423
                                                      Greeneville, TN 37743
                                                      kat.dahl@usdoj.gov
                                                      (423) 639-6759


                                                      s/J. RUSSELL PRYOR
                                                      _______________________________________
                                                      J. RUSSELL PRYOR,
                                                      Attorney for Defendant
                                                      B.P.R. #: 018188
                                                      206 South Irish Street
                                                      Greeneville, TN 37743
                                                      jrussellpryor@comcast.net
                                                      (423) 639-0255




Case 2:20-cr-00065-JRG-CRW Document 55 Filed 12/22/20 Page 4 of 4 PageID #: 210
